 Case: 1:17-cr-00236 Document #: 136 Filed: 05/06/19 Page 1 of 9 PageID #:967




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISON

UNITED STATES OF AMERICA,                   )
          Plaintiff,                        )
                                            )
        v.                                  )           No. 17 CR 236
JOSEPH JONES and                            )           Judge Andrea Wood
ED SCHIMENTI,                               )
                       Defendant.           )

               JOINT MOTION IN LIMINE TO PRECLUDE THE
        TESTIMONY OF GOVERNMENT WITNESS JAMIL JAFFER, OR,
         IN THE ALTERNATIVE, MOTION FOR A DAUBERT HEARING

       Now Comes Defendant, EDWARD SCHIMENTI, by his attorney JOSHUA B.

ADAMS, and STEPHEN F. HALL, and JOSEPH JONES, by his attorney PATRICK E.

BOYLE, and respectfully moves in limine to preclude the testimony of government

witness Professor Jamil Jaffer, as such testimony is irrelevant under Federal Rule of

Evidence (“FRE”) 401, and is unfairly prejudicial pursuant to FRE 403. Alternatively,

counsels respectfully request that the Court order a hearing pursuant to Daubert v. Merril

Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) and FRE 702 regarding Jaffer’s

qualifications as an expert. In support of his motion, Mr. Schimenti and Mr. Jones state as

follows:

   I. Background

       The government charged Mr. Schimenti and his co-defendant with conspiring to

provide material support to a terrorist organization, namely “ISIS,” in violation of 18

U.S.C. § 2339B. The government also charged Mr. Schimenti with knowingly making a

material false statement to investigators, in violation of 18 U.S.C. § 1001. On April 29,


                                                1
 Case: 1:17-cr-00236 Document #: 136 Filed: 05/06/19 Page 2 of 9 PageID #:968



2019, the government sent the defendants a revised expert witness notice pursuant to

Federal Rule of Criminal Procedure 16(a)(1)(G) and Local Criminal Rule 16.1. Among

the experts listed in the revised notice are Professor Jamil Jaffer, Victor Rodriguez,

Melvin Smith, and Ryan Rainey. Attached hereto as Exhibit A.

       Specific to Professor Jaffer, the government intends to have Jaffer testify about the

foreign terrorist organization (“FTO”) ISIS, including his explanation that ISIS “began as

Al Qaeda in Iraq but that it eventually broke off from Al Qaeda and became its own

organization.” Professor Jaffer will also identify and discuss the leaders of the jihadist

movement who were “discussed or followed by the defendants….” Finally, Professor

Jaffer will “testify about how ISIS uses the internet and digital propaganda to inspire

individuals to participate in terrorist acts,” and will use examples of videos found in the

possession of the defendants to further this discussion. As described in a recent status

hearing, the government intends to have Prof. Jaffer provide the jury with an “ISIS 101”

class, but further explained that Prof. Jaffer has not reviewed case specific materials

including the complaint or indictment in this case.

       Testimony related to an “ISIS 101” course has little to no relevancy in this case.

This matter does not represent a situation in which the defendants left the country and

aligned themselves with a particular group, wherein the government may need to present

testimony that such a group was, in fact, an FTO. Instead, this is a case where undercover

government agents, employees, and informants surrounded the defendants for more than

two years, in an attempt to get the defendants to finally commit a crime. The testimony of

Prof. Jaffer will be totally irrelevant to the elements of a prosecution pursuant to 18 U.S.C.

§ 2339B, and certainly has no relevancy to Mr. Schimenti’s separate prosecution pursuant



                                              2
 Case: 1:17-cr-00236 Document #: 136 Filed: 05/06/19 Page 3 of 9 PageID #:969



to § 1001. Beyond that, Prof. Jaffer’s testimony about historical and current Al Qaeda and

ISIS leaders will simply prejudice the Defendants by aligning them with known and

infamous terrorists the world over – none of whom the Defendants have ever been accused

of associating themselves.

       Additionally, Prof. Jaffer’s basis and methodologies for his purported expertise are

unclear at best. Thus, if Jaffer’s testimony is not found to be irrelevant on its face – which

counsel submit is the case – then counsel respectfully request that this Court should hold a

Daubert hearing to confirm Jaffer’s expert qualifications for this case.

   II. Argument

           a. Prof. Jaffer’s testimony is not relevant and should be excluded under
              Federal Rule of Evidence 401

       As an initial matter, Prof. Jaffer’s anticipated testimony presents serious issues of

relevancy. For evidence to be admissible, it must of course be relevant. United States v.

Gomez, 763 F.3d 845, 853 (7th Cir. 2014) (“All evidentiary questions begin with Rule

402, which contains the general principle that ‘[r]elevant evidence is admissible’ and

‘[i]relevant evidence is not,’”). Relevant evidence, as explained by FRE 401, is any

evidence that “has a tendency to make a fact of consequence more or less probable.”

United States v. Richards, 719 F.3d 746, 760-61 (7th Cir. 2013), see also Gomez, 763 F.3d

at 853 (“Rule 401 defines relevant evidence as that which is both probative (having ‘any

tendency to make a fact more or less probable than it would be without the evidence’) and

material (the fact must be ‘of consequence in determining the action’)”).

       In this case, Prof. Jaffer’s anticipated testimony deals with generalized

understandings of international terrorist organizations and leaders, without specific ties to

the facts at issue in this case. The government never alleged in the indictment that

                                              3
 Case: 1:17-cr-00236 Document #: 136 Filed: 05/06/19 Page 4 of 9 PageID #:970



Defendants had actual ties with international terrorists or terror organizations. Rather, the

government will likely argue that at all times the Defendants were only dealing with

undercover agents posing as terrorists or terrorist sympathizers. Providing the jury with

an “ISIS 101” course without application to this case strains credulity. Beyond that, this

Academic will merely provide irrelevant historical context, and has never even looked at

the materials in this case. Thus, Prof. Jaffer’s anticipated testimony should be barred.

           b. Prof. Jaffer’s testimony will be unduly prejudicial under Federal Rule
              of Evidence 403 and 704(b), and must be excluded

       If this Court finds that some of Prof. Jaffer’s anticipated testimony is relevant, it

should still be excluded pursuant to FRE 403. The prejudice to the Defendants is twofold:

first, Prof. Jaffer’s testimony will effectively profile the Defendants as jihadists

(“Professor Jaffer will identify and discuss leaders of the jihadist movement that were

discussed or followed by the defendants…”); and second, the testimony will ultimately be

used to usurp the jury’s role in determining the critical issue of Defendants’ predisposition

contrary to the prohibition of FRE 704(b). For these reasons, Prof. Jaffer’s testimony

would deprive the Defendants of a fair trial.

       Federal Rule of Evidence 403 “permits the district court to exclude relevant

evidence ‘if its probative value is substantially outweighed by the danger of unfair

prejudice.’” United States v. Boswell, 772 F.3d 469, 476 (7th Cir. 2014); quoting Fed. R.

Evid. 403. “Evidence is unfairly prejudicial only to the extent that it will cause the jury to

decide the case on improper grounds.” United States v. Richard, 719 F.3d 746, 762 (7th

Cir. 2013), quoting United States v. Chavis, 429 F.3d 662, 668 (7th Cir. 2005). The

amount of prejudice that may be tolerated depends on “the amount of probative value the

evidence possesses.” Boswell, 773 F.3d at 476.

                                                4
 Case: 1:17-cr-00236 Document #: 136 Filed: 05/06/19 Page 5 of 9 PageID #:971



        Evidence that is more probative allows for greater risk of prejudice, but “less

probative evidence will be received only if the risk of prejudice is more remote.” United

States v. Boros, 668 F.3d 901, 909 (7th Cir. 2012), quoting United States v. Vargas, 552

F.3d 550, 557 (7th Cir. 2008). Evidence that has only “marginal relevance … is more

susceptible to exclusion under Rule 403’s balancing of prejudice and probative value.”

Boros, 668 F.3d at 908.

        In this case, the prejudicial nature of Prof. Jaffer’s testimony is clear based on the

government’s description of his anticipated testimony, as follows:

    •   Professor Jaffer will explain how ISIS adherents – incorrectly – see themselves as
        the vanguard of new, radical form of Islam and that their goal was to prevail over
        the West through violent acts, to include but necessarily limited to, acts the
        evidence will show the defendants were aware of;

    •   Professor Jaffer will identify and discuss leaders of the jihadist movement that
        were discussed or followed by the defendants….

    •   Professor Jaffer will testify about how ISIS uses the internet and digital
        propaganda to inspire individuals to participate in terrorist acts. In particular, he
        will discuss some of the videos the defendants possessed, viewed or sent to third
        parties, such as “Flames of War.”

    •   Professor Jaffer is familiar with terms used by the defendants…

Ex. A, pp. 4-5. The Defendants anticipate that the government will use this testimony to

link the Defendants to jihadist groups with which these Defendants have no actual

affiliation. Thus, there is little, if any, probative value but the suggestion that the

Defendants are violent, international terrorists or jihadists is so obviously prejudicial that

it must be excluded.

        In addition to the risk of profiling the Defendants as violent jihadists, the

Defendants have a serious concern that Prof. Jaffer’s testimony would violate Rule 704(b)

and unduly usurp the jury’s role in determining the critical issue of the Defendant’s

                                                5
 Case: 1:17-cr-00236 Document #: 136 Filed: 05/06/19 Page 6 of 9 PageID #:972



predisposition. As has been previously discussed in open court, there is an anticipated

defense of entrapment in this case. To defeat an entrapment defense, the government must

prove beyond a reasonable doubt that the Defendants were predisposed. A defendant is

predisposed to commit the charged crime when “he was ready and willing to do so and

likely would have committed it without the government’s intervention, or actively wanted

to but hadn’t yet found the means.” United States v. Mayfield, 771 F.3d 417, 436 (7th Cir.

2014). Whether the Defendants had the requisite mental state and was in fact,

predisposed, is a matter for a jury, not for the government’s expert to imply based on his

generalized testimony as applied to the Defendants.

            c. A Daubert hearing should be held to determine Jaffer’s expert
               qualification under Federal Rule of Evidence 702

        Although counsel submits that the inadmissibility of Prof. Jaffer’s testimony is

apparent on its face and based on the Expert Notice, should this Court be inclined to allow

Jaffer to testify, counsel respectfully requests that this Court conduct a Daubert hearing

prior to trial so that the Court may effectively serve its gatekeeping role. Such a hearing

would be appropriate given the unclear nature of Jaffer’s expertise and the uncertainty of

his methodologies.

        Federal Rule of Evidence 702 “allows the admission of expert testimony if

‘scientific, technical, or other specialized knowledge will assist the trier of fact to

understand the evidence or to determine a fact in issue.” United States v. Pansier, 576

F.3d 726, 737 (7th Cir. 2009) (quoting Fed. R. Evid. 702). A district court serves a

gatekeeping role to “ensur[e] that an expert’s testimony both rests on a reliable foundation

and is relevant to the task at hand.” Daubert, 509 U.S. at 597. Thus, as a “threshold

matter ‘a district court is required to determine (1) whether the expert would testify to

                                               6
 Case: 1:17-cr-00236 Document #: 136 Filed: 05/06/19 Page 7 of 9 PageID #:973



valid scientific knowledge, and (2) whether that testimony would assist the trier of fact

with a fact at issue.’” Smith v. Ford Motor Co., 215 F.3d 713, 178 (7th Cir. 2000),

quoting Walker v. Soo Line R.R., 208 F.3d 581, 586 (7th Cir. 2000). This inquiry applies

to both scientific and non-scientific fields of expertise. Kumho Tire Co. Ltd. v.

Carmichael, 526 U.S. 137, 141 (1999).

       To determine an expert’s reliability, courts are to “consider the proposed expert’s

full range of experience and training, as well as the methodology used to arrive at a

particular conclusion.” Pansier, 576 F.3d at 737. Further, Daubert, lists the following

four factors that are pertinent to the court’s analysis of an expert’s testimony: “1)

‘whether [the expert’s theory] can be (and has been) tested’; 2) ‘whether the theory or

technique has been subjected to peer review and publication’; 3) ‘the known or potential

rate of error’; and 4) ‘general acceptance’ among the relevant scientific community.”

Smith, 215 F.3d at 719, quoting Daubert, 509 U.S. at 593-94.

       Thus, this Court must assess Prof. Jaffer’s qualifications to testify about each

subject independently, and consider the relevance of each subject area and the reliability

of each area of the proposed testimony. And in deciding whether to admit his expert

testimony, this Court must ultimately determine whether he “ha[s] sufficient specialized

knowledge to assist the jurors in deciding the particular issues in this case.” United States

v. Kokenis, 662 F.3d 919, 927 (7th Cir. 2001), quoting Kumho Tire, 526 U.S. at 156.

       A Daubert hearing is necessary because the very basis of Jaffer’s purported

expertise – the background of ISIS, closely held beliefs of ISIS adherents, differences

between the doctrines of ISIS and that of traditional Islam, as well as leaders of the

jihadist movement, ISIS’s use of the internet to disseminate propaganda, and the meanings



                                              7
 Case: 1:17-cr-00236 Document #: 136 Filed: 05/06/19 Page 8 of 9 PageID #:974



of various Arabic words – which seems to have no basis. There is no clear explanation of

how Prof. Jaffer’s expertise is relevant, and even more importantly, how it will aid the

trier of fact in deciding the issues of this specific prosecution. The Defendants are not

charged with being adherents of ISIS or with listening to the teachings of leaders of the

jihadist movement. The nexus between Jaffer’s testimony and the charged offenses is

speculative, tenueous and merely hypothetical.

       More importantly, counsel have serious doubts as to what qualifies Prof. Jaffer to

interpret and offer opinions about texts that have long-held meanings and interpretations

by Muslims and scholars worldwide. Meaningful inquiry into Jaffer’s qualifications is

essential because “[e]xpert evidence can be both powerful and quite misleading because of

the difficulty in evaluating it.” Daubert, 509 U.S. at 595. This is even more so related to

Jaffer’s proposed testimony because it is unclear if Prof. Jaffer’s opinions are simply

generalized conclusions that have no specific ties to this case, other than the fact that an

internet meme or video was found on one of the Defendant’s computers. Such generalized

opinions are insufficient to serve as expert testimony. Kokenis, 662 F.3d at 927 (“Offering

testimony on a theory in general, without tying it to the case on trial is insufficient,”).




                                               8
 Case: 1:17-cr-00236 Document #: 136 Filed: 05/06/19 Page 9 of 9 PageID #:975




   III. CONCLUSION

       Based on the foregoing, Mr. Schimenti and Mr. Jones respectfully request this

honorable Court bar the testimony of Professor Jamil Jaffer, or, in the alternative, grant

their request for a Daubert hearing.

                                                     Respectfully submitted,


s/ Joshua B. Adams                                   s/ Patrick E. Boyle
Joshua B. Adams                                      Patrick E. Boyle
Counsel for Edward Schimenti                         Counsel for Joseph Jones

s/ Stephen F. Hall
Stephen F. Hall
Counsel for Edward Schimenti

Joshua B. Adams
LAW OFFICES OF JOSHUA B. ADAMS, P.C.
53 W. Jackson Blvd., Suite 1515
Chicago, IL 60604
(312) 566-9173


                             CERTIFICATE OF SERVICE
        I, Joshua B. Adams, an attorney, certify that in accordance with FED. R. CRIM. P. 49,
FED. R. CIV. P. 5, LR5.5, and the General Order on Electronic Case Filing (ECF), the
following document: JOINT MOTION IN LIMINE TO PRECLUDE THE TESTIMONY
OF GOVERNMENT WITNESS JAMIL JAFFER, OR, IN THE ALTERNATIVE,
MOTION FOR A DAUBERT HEARING was served on, May 6, 2018, to all parties of
record via the CM/ECF system.

                                                     s/ Joshua B. Adams
                                                     Joshua B. Adams




                                             9
